Mr. Justice Hanly delivered the opinion of the Court. This was an action which originated before a justice of the peace of Crawford county, founded on a detailed account for balance due, for goods, wares and merchandize, amounting to $64 51. On submission of the cause to the justice, there was a finding and judgment for the amount of the balance of the account sued for: from which, the appellant took an appeal to the Circuit Court of Crawford county. The cause coming on for trial in that court,, a jury was called, who, upon hearing all the evidence adduced on both sides, returned a verdict in favor of the appellee for the sum of $64 51, the amount of the judgment recovered before the justice; upon which verdict,-the court below rendered judgment. The appellant moved the court for a new trial, which being overruled, he excepted; setting out all the evidence adduced, and appealed to this court. We will not state the evidence, for the reason' that there were no instructions given or refused by the court, and the decision of the jury was upon the weight of evidence, which, in our judgment, was clearly in favor of the verdict. A judgment may be reversed upon a motion for a new trial overruled, when there is a want of evidence of some material matter necessary to uphold the verdict; but because a verdict may appear to be against evidence, this court will not assume the power of dictating to juries, that they must believe evidence, against ¿heir own convictions of its truth. See Miller vs. Ratliff, 14 Ark. Rep. 419, and the several decisions made at the present term on this point. The judgment of the Circuit Court of Crawford county, is, therefore, affirmed with costs. Absent, Mr. Justice Soorr.